    Case: 1:20-cv-06677 Document #: 53 Filed: 12/23/20 Page 1 of 1 PageID #:3547


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: KTM AG v. The Individuals,         Case Number: 20-cv-06677
            Corporations, Limited Liability Co

An appearance is hereby filed by the undersigned as attorney for:
motorbrand18, placeorder_19
Attorney name (type or print): Adam E. Urbanczyk

Firm: AU LLC

Street address: 564 W. Randolph St. 2nd Floor

City/State/Zip: Chicago, IL 60661

Bar ID Number: 6301067                                     Telephone Number: (312) 715-7312
(See item 3 in instructions)

Email Address: adamu@au-llc.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 2020/12/23

Attorney signature:            S/ Adam E. Urbanczyk
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
